DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  On line 13 of the claim, “transfer” should be added before “device”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  On line 14 of the claim, “a tool (15)” should be changed to “[[a]] the tool (15)”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  On line 18 of the claim, “a free tool holder (14) of a magazine wheel (10, 11, 12)” should be changed to “a free tool holder (14) of the at least two tool holders (14) of [[a]] one of the at least two magazine wheels (10, 11, 12)”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  On line 4 of the claim, “a tool (25) arranged on the tool spindle (3)” should be changed to “[[a]] the tool (25) arranged on the tool spindle (3)”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  On line 3 of the claim, “of the at least two tool holders thereof” should be inserted after “a tool holder”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  On line 3 of the claim, “one” should be inserted before the second instance of “tool”.  Appropriate correction is required.
Claim 16 objected to because of the following informalities:  On line 2 of the claim, “a” should be added before “tool spindle”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  On line 4 of the claim, “each magazine wheel” should be changed to “each of the at least two magazine wheels”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  On line 5 of the claim, “the method” should be added before “comprising”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  On line 7 and on line 15 of the claim, “its” should be changed to “[[its]] a”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  On line 16 and on line 21 of the claim, “the magazine wheel (10) with the second tool (15)” should be changed to “the magazine wheel (10), which contains .  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  On line 20 of the claim, “setting down of the first tool (25) arranged on the transfer device (18)” should be changed to “setting down of the first tool (25), which is arranged on the transfer device (18),...”  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  On line 3 of the claim, a “,” should be inserted after “the second tool (15)”.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  On line 3 of the claim, a “,” should be inserted after “the tool spindle (3)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites therein, “A tool magazine…with a guide rail…with a magazine carriage…with a rotary drive…with at least two magazine wheels…with at least two magazine holders…with a transfer device.”  Claim 1 is viewed to be vague and indefinite, because by continual use of the word “with” it is unclear if Applicant is setting forth the guide rail, the magazine carriage, the rotary drive, the at least two magazine wheels, the at least two magazine holders, and the transfer device as each being a part of the tool magazine, or if Applicant is instead setting forth the guide rail, the magazine carriage, the rotary drive, the at least two magazine wheels, the at least two magazine holders, and the transfer device as being provided in combination with the tool magazine.  What adds to the lack of clarity in claim 1 is that some elements set forth therein seemingly would be a part of the tool magazine such as, for example, the at least two magazine wheels, whereas other elements set forth therein seemingly would not be a part of the tool magazine such as, for example, the transfer device.  To illustrate this point, claim 1 sets forth therein, “A tool magazine…with at least two magazine wheels…with a transfer device.”  Upon review of the specification and the drawings it would appear that the at least two magazine wheels are part of the tool magazine whilst the transfer device is not.  Bearing this in mind, due to the way in which claim 1 is set forth, Applicant is either setting forth both of the at least two magazine wheels and the transfer device as being a part of the tool magazine, or Applicant is setting forth the at least two magazine wheels and the transfer device as being 
Line 10 and line 14 of claim 1 each set forth therein, “the magazine wheels.”  Each recitation of this limitation is viewed to be vague and indefinite, because it is unclear as to which particular magazine wheels of the “at least two magazine wheels” of claim 1, line 8 that each recitation of “the magazine wheels” is intended to reference.  Examiner suggests the following amendment to lines 10 and 14 of claim 1 so as to overcome this particular rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph:  “the at least two magazine wheels.”  
Line 14 of claim 1 states, “the tool holders.”  This limitation is viewed to be vague and indefinite, because it is unclear as to which particular tool holders of the “at least two tool holders” of claim 1, line 10 that “the tool holders” are intended to reference.  Examiner suggests the following amendment to claim 1, line 14 so as to overcome this particular rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph:  “one of the at least two tool holders (14).”  
Line 15 of claim 1 sets forth, “the tool holder.”  This limitation is viewed to be vague and indefinite, because it is unclear if “the tool holder” is intended to reference, for example, “the one of the tool holders (14),” which was previously set forth in claim 1, line 14.  
Line 5 of claim 2
Line 7 and line 8 of claim 2 each state, “the magazine wheel.”  Each recitation of this limitation is viewed to be vague and indefinite, because it is unclear as to which particular magazine wheel of the “at least two magazine wheels” of claim 1, line 8 that each instance of “the magazine wheel” is intended to reference.  
Line 6 of claim 2 sets forth therein “a tool (15),” while line 7 of claim 2 sets forth therein “a tool (25).”  These limitations are viewed to be vague and indefinite, because it is unclear if the “tool (15)” of claim 2, line 6 and the “tool (25)” of claim 2, line 7 are being provided in addition to the tools already set forth in claim 1, or if instead the “tool (15)” of claim 2, line 6 and the “tool (25)” of claim 2, line 7 are intended to reference tools already set forth in claim 1.
Line 4 of claim 3 sets forth therein, “the magazine wheels.”  This limitation is viewed to be vague and indefinite, because it is unclear as to which particular magazine wheels of the “at least two magazine wheels” of claim 1, line 8 that “the magazine wheels” of claim 3, line 4 are intended to reference.  
Line 3 and line 10 of claim 4 each set forth therein, “the tool holders.”  Each recitation of this limitation is viewed to be vague and indefinite, because it is unclear as to which particular tool holders of the “at least two tool holders” previously set forth in claim 1, line 10 that “the tool holders” is intended to reference. 
Line 2, line 7, and line 10 of claim 4 each set forth therein, “the magazine wheels.”  Each recitation of this limitation is viewed to be vague and indefinite, because it is unclear as to which particular magazine wheels of the “at least two magazine wheels” of claim 1, line 8 that each recitation of “the magazine wheels” is intended to reference.  
Lines 2-5 of claim 5 state, “wherein the tool magazine exhibits a number n of magazine wheels (10, 11, 12) and a number “m” of tool holders (14) at all “n” magazine wheels.”  This 
Line 2 of claim 6 sets forth therein, “the magazine wheels.”  This limitation is viewed to be vague and indefinite, because it is unclear as to which particular magazine wheels of the “at least two magazine wheels” of claim 1, line 8 that “the magazine wheels” of claim 6, line 2 are intended to reference.  
Line 2 of claim 8 sets forth therein, “the magazine wheels.”  This limitation is viewed to be vague and indefinite, because it is unclear as to which particular magazine wheels of the “at least two magazine wheels” of claim 1, line 8 that “the magazine wheels” of claim 8, line 2 are intended to reference.  
Line 2 of claim 11 states, “the tool holders.”  This limitation is viewed to be vague and indefinite, because it is unclear as to which particular tool holders of the “at least two tool holders” of claim 1, line 10 that “the tool holders” are intended to reference.  
Lines 2-3 of claim 11 set forth therein, “the magazine wheels.”  This limitation is viewed to be vague and indefinite, because it is unclear as to which particular magazine wheels of the “at least two magazine wheels” of claim 1, line 8 that “the magazine wheels” of claim 11, lines 2-3 are intended to reference.  
Lines 2-5 of claim 11 state, “the tool holders (14) of the magazine wheels (10, 11, 12) receive the tools (15) together with a tool module (17), whereby in each tool module (17) is arranged a tool (15) together with a coolant distributor (16).”  This limitation is viewed to be 
The term "essentially parallel" in each of claim 12 and claim 15 is a relative term which renders the claim indefinite.  The term "essentially parallel" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  That is to say, what does “essentially parallel” entail?  Is there a particular angular range limit that defines essentially parallel, for example?
The term "essentially perpendicular" in claim 14 is a relative term which renders the claim indefinite.  The term essentially perpendicular" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  That is to say, what does “essentially perpendicular” entail?  Is there a particular angular range limit that defines essentially perpendicular, for example?
Line 9 of claim 16 sets forth therein, “the magazine wheels.”  This limitation is viewed to be vague and indefinite, because it is unclear as to which particular magazine wheels of the “at least two magazine wheels” of claim 1, line 8 that “the magazine wheels” of claim 16, line 9 are intended to reference.  It is noted that Applicant set forth in claim 16, line 3 the machine tool (2) being equipped with the tool magazine (1) of claim 1.  
Lines 16-19 of claim 16 state, “the transfer device (18) with the first tool (25) on the one hand and the free tool holder (14) of the magazine wheel (10) which contains the second tool (15) on the other are immediately opposite one another in the transfer position.”  This limitation is viewed to be vague and indefinite, because it is unclear as to what Applicant is attempting to set on the one hand” and “the free tool holder (14) of the magazine wheel (10) which contains the second tool (15) on the other.”  Is Applicant considering the transfer device (18) to be one hand and the free tool holder (14) to be the other hand?  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This rejection is being made, as none of claims 2-15 further limit claim 1, due to the fact that none of claims 2-15 include all of the limitations of claim 1.  This is because each of claims 2-15 is drawn only to “The tool magazine”, whereas independent claim 1, from which each of claims 2-15 depends either directly or indirectly, is drawn to “A tool magazine… with a guide rail…with a magazine carriage…with a rotary drive…with at least two magazine wheels…with at least two magazine holders…with a transfer device.”  That is to say that claim 1 is not drawn exclusively to a tool magazine but is instead drawn to a combination having each of the tool magazine, guide rail, magazine carriage, rotary drive, at least two magazine wheels, at least two magazine holders, and transfer device.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, and 12-19, as best understood in view of the above rejections thereof under 35 U.S.C. 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pagani (U.S. Patent No. 4,344,221 A), or in the alternative, are rejected under 35 U.S.C. 103 as being unpatentable over Pagani (U.S. Patent No. 4,344,221 A).
Claim 1:  Figure 1 of Pagani shows a tool magazine (C) for receiving a plurality of tools, said plurality of tools being provided for mounting/arrangement on a machine tool (M).  As can be seen between Figures 6 and 7, the tool magazine (C) is provided with a platform (P) that is arranged in a fixed position on a machine base.  With respect to the machine base, it is the floor to which the platform (P) is affixed.  As can be seen between Figures 4, 4a, and 6 of Pagani, two guide rails (18, 19) are mounted on a base plate (17) of the platform (P).  Based on the foregoing, the two guide rails (18, 19) are arranged in a fixed position on the machine base by way of the 
	The tool magazine (C) of Pagani is further provided with a magazine shaft (5) and a rotary drive (9).  The rotary drive (9) is considered as such, because it transmits torque received from a driving key (37) to the magazine shaft (5).  Please note that both the magazine shaft (5) and the rotary drive (9) are arranged on the magazine carriage (4).  This is evident in Figure 2.  Also note that when the torque is transmitted to the magazine shaft (5) from the rotary drive (9), said magazine shaft (5) is set in rotation about a shaft axis of rotation.
	Next, as can be seen in Figures 7 and 8, the tool magazine (C) is provided with two magazine wheels (6, 7) that are integral with the magazine shaft (5) [column 4, line 13].  Thus, when the magazine shaft (5) is set in rotation about the shaft axis of rotation, each of the two magazine wheels (6, 7) also rotates about the shaft axis of rotation.  As such, Pagani provides disclosure on the two magazine wheels (6, 7) being “rotatably arranged on the magazine shaft.”  Also, each of the two magazine wheels (6, 7) is provided with at least two tool holders.  Note that Figure 7 shows at least two tools being stored by each of the two magazine wheels (6, 7), whereby each of the at least two tools stored by the two magazine wheels (6, 7) is received within a respective tool holder.  That is to say that each of the at least two tool holders of Pagani “receives exactly one tool.”  

During operation, the transfer device (U) picks up a tool arranged on a tool holder that is provided on one of the two magazine wheels (6, 7).  For example, the transfer device (U) can pick up a first tool arranged on a given tool holder of the lower magazine wheel (6).  Once the first tool has been picked up, the transfer device (U) transfers the first tool along the transfer axis away from the given tool holder and towards the machine tool (M), and sets the first tool down on the machine tool (M).  
The transfer device (U) also provides for picking up a second tool arranged on the machine tool (M) and transporting said second tool that was arranged on the machine tool (M) along the transfer axis away from the machine tool (M) and toward a free tool holder in one of the two magazine wheels (6, 7) (such as the given tool holder of the lower magazine wheel (6) from which the first tool was removed), and setting the second tool down on the free tool holder.  
Please note that Pagani does not specifically discuss the machine tool (M) as having a tool spindle.  Figures 7 and 8 though, seemingly show the transfer device (U) as interfacing with a tool spindle of the machine tool (M).  Thus, should it be held that the machine tool (M) does indeed have a tool spindle like the figures suggest, then the plurality of tools stored in the tool magazine are provided for mounting/arrangement on the tool spindle of the machine tool (M).  Further, should it be held that the machine tool (M) does indeed have a tool spindle, then the 
Alternatively, Examiner takes Official Notice that a machine tool (M) that is provided with a tool spindle is well-known and widely-used in the art, and such spindle enables operations requiring rotary tools like milling, drilling, and grinding to take place, and thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the machine tool (M) of Pagani with a tool spindle as is well-known, for the purpose of enabling operations requiring rotary tools like milling, drilling, and grinding to take place at the machine tool (M).  In making this modification it is noted that the plurality of tools stored in the tool magazine are provided for mounting/arrangement on the tool spindle of the (modified) machine tool (M).  Furthermore, the transfer device (U) of Pagani will set tools down on the spindle, such as the first tool that was described above, and further function to pick tools up from said spindle, such as the second tool that was also described above.  
 
Claim 2:  The transfer device (U) of Pagani exhibits at least two end positions, including a spindle position and a tool change position.  
As to the spindle position, it is a position at which the transfer device (U) is located nearest the tool spindle of the machine tool (M) and picks up, for example, the second tool arranged on the tool spindle, or sets down, for example, the first tool on the tool spindle.  Examiner notes that Figure 7 shows the transfer device (U) at the spindle position.  
With regards to the tool change position, it is a position at which the transfer device (U) either picks up, for example, a tool arranged on a tool holder, which faces the transfer device (U), 
Note that the transfer device is linearly displaceable along the transfer axis between the spindle and tool change positions.  Examiner reiterates that from the perspective of Figure 7 of Pagani that the transfer axis extends from right-to-left/left-to-right.
Claim 3:  Examiner notes that the transfer device (U) may assume a “third end position,” said third end position being an intermediate position along the transfer axis disposed between the spindle position and the tool position.  When the transfer device (U) is disposed within said “third end position,” the two magazine wheels (6, 7) of the tool magazine (C) are able to rotate free of interaction with said transfer device (U).  
Claim 4:  First, it is noted that each of the two magazine wheels (6, 7) of Pagani exhibits an associated transfer position for the tool holders thereof.  When a given tool holder is disposed in its associated transfer position, the given tool holder is arranged such that it is immediately adjacent to the tool change position of the transfer device (U).  When the given tool holder is arranged in its associated transfer position, a tool arranged on the given tool holder can be set down/loaded in the tool change position by the transfer device (U), or a tool arranged on the transfer device (U) can be set down/loaded on the given tool holder.  
Due to the magazine carriage (4) of the tool magazine (C) being displaceably mounted on the two guide rails (18, 19), the tool magazine (C) as a whole is able to be linearly displaced along said two guides rails (18, 19).  Note that when the tool magazine (C) is linearly displaced, the two magazine wheels (6, 7) and the magazine shaft (5) thereof are also linearly displaced along the two guide rails (18, 19).  When the tool magazine (C) is moved in the position it is 

Claim 5:  The tool magazine (C) of Pagani “exhibits” two magazine wheels (6, 7) and each of the two magazine wheels (6, 7) has a number of tool holders.  Said two magazine wheels (6, 7) of Pagani constitute “n magazine wheels” while the total number of tool holders between said two magazine wheels (6, 7) constitute “m tool holders.”  During machining, for example, Pagani’s tool magazine (C) can receive “m - n + 1” tools.  This equates to one less tool than the total number tool holders between said two magazine wheels (6, 7).  This is because one tool is mounted to the tool spindle of the machine tool (M) during machining.  
Please note that should the two magazine wheels (6, 7) be identical, then “m tool holders” in Pagani is equal to 36.  (Figure 3 shows 18 tool holders in the upper magazine wheel (7) of the two magazine wheels (6, 7)).  Also note “n magazine wheels” is equal to 2.  Thus, in the example in which the two magazine wheels (6, 7) are identical, then “m - n + 1” would be equal to 35.  During machining, 35 total tools are able to be received between the two magazine wheels (6, 7) of Pagani, since 1 tool is received by the spindle of the machine tool (M).  
Claim 6:  For the tool magazine (C), one tool holder for each of the two magazine wheels (6, 7) is capable of always being kept free of a tool when a tool is arranged on the transfer device (U) or on the tool spindle.  For example, when a tool from the upper magazine wheel (7) of the two magazine wheels (6, 7) is arranged on the transfer device (U) or on the tool spindle, and when a tool from the lower magazine (6) of the two magazine wheels (6, 7) is arranged on the other of the transfer device (U) and the tool spindle, then there will be a free tool holder on each of the two magazine wheels (6, 7).  
Claim 7:  Per Pagani, the tool magazine (C) can be motorized to be moved automatically [column 4, lines 41-43].  A motor that provides for linear movement of the tool magazine (C) along, for example, the two guide rails (18, 19) of the platform (P) constitutes a linear drive.  Note that when the tool magazine (C) is moved automatically along the two guide tails (18, 19), the magazine carriage (4) of the tool magazine (C) is also moved along the guide rails (18, 19).
Claim 8:  Each of the two magazine wheels (6, 7) extends within a respective plane.  As can be determined from at least Figure 1, said respective planes are arranged parallel to one another.  Therefore, two magazine wheels (6, 7) of the tool magazine (C) are arranged parallel to one another on the magazine shaft (5).  
Claim 10:  As can be seen in at least Figure 5, the magazine shaft (5) is supported by the magazine carriage (4).  Also, per Pagani, the magazine shaft (5) is guided by ball bearings in a circular path [column 4, lines 15-16].  Since ball bearings are pivot bearings, Pagani discloses the magazine shaft (5) being “received in at least one pivot bearing.”  

Claim 12:  As broadly claimed, the magazine shaft (5) is oriented “essentially parallel” to each of the two guide rails (18, 19).  This is because a cross-section that extends in a plane through each of the magazine shaft (5) and the two guide rails (18, 19) will contain sections of said magazine shaft (5) and said two guide rails (18, 19) that extend parallel to one another.  Thus, in this way “the magazine shaft [5] is oriented essentially parallel to the guide rail[s] [18, 19].”  

Claim 13:  As can be seen in at least Figure 7 of Pagani, the tool axis of each tool stored within a given tool holder and the longitudinal axis of the magazine shaft (5) extends vertically.  As such, 

Claim 14:  As was stated within the rejection of claim 1, the transfer device (U) is arranged transverse to the two guide rails (18, 19) and is linearly displaceable along the transfer axis that extends perpendicular to the respective longitudinal axis of each the two guide rails (18, 19).  From the perspective of Figure 7, the transfer axis extends from right-to-left/left-to-right, whereas the two guide rails (18, 19) and the longitudinal axes thereof extend into/out of the page.  As such, the transfer device (U) is arranged on the machine base so as to be linearly displaceable along the transfer axis perpendicular to the two guide rails (18, 19).  

Claim 15:  As broadly claimed, the magazine shaft (5) is oriented “essentially parallel” to the tool spindle.  This is because a cross-section that extends in a plane through each of the magazine shaft (5) and the tool spindle will contain sections of said magazine shaft (5) and said tool spindle that extend parallel to one another.  Thus, in this way “the magazine shaft [5] is oriented essentially parallel to the tool spindle.”  

Claim 16:  Pagani discloses a method for changing tools on a machine tool (M), wherein said machine tool (M) is equipped with, for example, the tool magazine (C) of claim 1.  With regards to the machine tool (M), Pagani does not specifically discuss the machine tool (M) as having a tool spindle.  Figures 7 and 8 though, seemingly show a transfer device (U) as interfacing with a tool spindle of the machine tool (M).  Thus, should it be held that the machine tool (M) does indeed have a tool spindle like the figures suggest, then the plurality of tools stored in the tool magazine (C) of claim 1 may be exchanged between said tool magazine (C) and said tool spindle.  
Alternatively, Examiner takes Official Notice that a machine tool (M) that is provided with a tool spindle is well-known and widely-used in the art, and such spindle enables operations requiring rotary tools like milling, drilling, and grinding to take place, and thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the machine tool (M) of Pagani with a tool spindle as is well-known, for the purpose of enabling operations requiring rotary tools like milling, drilling, and grinding to take place at the machine tool (M).  In making this modification it is noted that the plurality of tools stored in the tool magazine (C) of claim 1 may be exchanged, for example, between said tool magazine (C) and said tool spindle.  Thus, Pagani discloses a method for changing tools on the (modified) machine tool (M), wherein said machine tool (M) has a tool spindle.
	As to the method of Pagani, it comprises the following steps.  (Please note that the following steps apply regardless of whether the machine tool (M) of Pagani already included the tool spindle or whether the machine tool (M) had to be modified to include the tool spindle).  
Said method of Pagani comprises moving the transfer device (U) along the transfer axis so as to arrange the transfer device (U) in the spindle position where said transfer device (U) is located in its position nearest the tool spindle.  Please note that Figure 7 of Pagani illustrates the transfer device (U) as being arranged in said spindle position.  Next, after a first tool arranged on the tool spindle has been removed by the transfer device (U), it is noted that one of the two magazine wheels (6, 7) of the tool magazine (C) is able to be indexed into a transfer position where the free tool holder thereof can receive said first tool (which again was just removed from 
Pagani further discloses a method step involving removal of the aforesaid second tool by the transfer device for subsequent loading into the tool spindle of the machine tool (M).  This step corresponds to movement of the transfer device (U) along the transfer axis away from the tool spindle into a tool change position in which the transfer device is in its position nearest to the one of the two magazine wheels (6, 7) with the second tool.  After the transfer device (U) has moved the first tool immediately opposite the free tool holder, the free tool holder being disposed in the one of the two magazine wheels (6, 7) with the second tool, the first tool is able to be set down/stored therein.  Subsequent to this, the second tool must being indexed into the transfer position such that it is able to be picked up/set down in the transfer device (U).  Once the transfer device (U) has loaded therein the second tool, the transfer device (U) must be moved back along the transfer axis from the one of the two magazine wheels (6, 7) and towards the tool spindle such that the transfer device (U) loads/sets down the second tool within the machine tool’s (M) tool spindle for a subsequent machining process.  

Claim 17:  When the first tool is being set down/stored in the free tool holder of the one of the two magazine wheels (6, 7), and the second tool is being removed from a different tool holder of the one of the two magazine wheels (6, 7), the transfer device (U) will execute a method step in which between the setting down of the first tool and the picking up of the second tool, said transfer device (U) will be moved along the transfer axis away from the magazine shaft (5) so as to allow the one of the two magazine wheels (6, 7) to be rotated/indexed into the transfer position where the transfer device (U) is able to pick up the second tool after subsequently being moved back along the transfer axis into the tool change position.  
Claim 18:  Due to the rotation of the magazine shaft (5) occurring independently of movement of the transfer device (U), it is noted that setting down of the first tool from the tool spindle onto the transverse device (U) and movement of the transfer device (U) away from the tool spindle is able to take place simultaneously to movement of the one of the two magazine wheels (6, 7) with the second tool for arrangement of said second tool into the transfer position.  

Claim 19:  After the second tool has been loaded/set down on the tool spindle, the transfer device (U) must be moved along the transfer axis into an idle position, which is arranged in a location that is removed from the tool spindle.  This is because if the transfer device (U) is located too close to the tool spindle, said transfer device (U) will likely be damaged during the machining process with the second tool.
Claim Rejections - 35 USC § 103
Claim 9, as best understood in view of the above rejections thereof under 35 U.S.C. 112, is rejected under 35 U.S.C. 103 as being unpatentable over Pagani (U.S. Patent No. 4,344,221 A).  
Claim 9:  It is noted that the tool magazine (C) may have two or more magazine wheels (6, 7) [column 4, lines 9-12].  Since Pagani advises that “more” than two magazine wheels (6, 7) are able to be provided, that means that at least one more magazine wheel can added to the two magazine wheels (6, 7) of the tool magazine (C).  As such, Pagani reads on the limitation of claim 9 corresponding to the “tool magazine is equipped with at least three magazine wheels.”  Pagani; however, does not address the spacing between each of two adjacent magazine wheels in the instance of the tool magazine (C) being equipped with at least three magazine wheels.  
	Turning now to Figure 1, it is noted that the two magazine wheels (6, 7) are separated from one another in the vertical direction by a given distance.  For each additional magazine wheel 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have separated each two adjacent magazine wheels in the tool magazine (C) of Pagani by the same distance, when said tool magazine of Pagani is equipped with at least three magazine wheels, since there are a finite number of identified, predictable, potential solutions to recognized need of spacing magazine wheels in such a manner that tools of a certain size can be accommodated while also not causing the transfer device (U) to move vertically between magazine wheels any further than is necessary.  Please note that each two adjacent magazine wheels of the at least three magazine wheels of the tool magazine (C) of Pagani will be separated in the vertical direction by the same given distance that separates, for example, the two magazine wheels (6, 7) shown in at least Figure 1.  

Claim 11, as best understood in view of the above rejections thereof under 35 U.S.C. 112, is rejected under 35 U.S.C. 103 as being unpatentable over Pagani (U.S. Patent No. 4,344,221 A) in view of Zufferey et al. (European Publication No. EP 2567783 A1).
Please note that Zufferey et al. was cited by Applicant on the IDS filed on 1/14/2020.  
Claim 11:  Pagani doesn't disclose the tool holders of the two magazine wheels (6, 7) receiving the tools “together with a tool module, whereby in each tool module is arranged a tool together with a coolant distributor.”  

	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided each of the tool holders of the tool magazine (C) of Pagani with a respective tool module (17) of Zufferey et al. on which is arranged an associated grinding tool (12) and coolant distributor (13), and to have further provided the machine tool (M) of Pagani with the coolant supply (2) of Zufferey et al., so as to enable grinding to occur whilst coolant is provided to the interface between a workpiece and a given grinding tool (12).  In making this modification it is noted that the transfer device (U) and each of the tool holders of Pagani will be adapted so as to be able to receive the newly-added tool modules (7) of Zufferey et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098.  The examiner can normally be reached on Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722